Citation Nr: 1123808	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-03 417	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a July 2009 decision of the Board of Veterans' Appeals that reopened and denied the Veteran's claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Moving party represented by:  New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which inter alia, reopened and denied service connection for a lumbosacral strain, claimed as torn ligaments in the lower lumbosacral area.

The moving party's motion for revision (motion) of a July 31, 2009 Board decision, on the basis of clear and unmistakable error, was received by the RO in May 2010 and forwarded to the Board in June 2010.  A letter acknowledging receipt of the motion was issued by the Board to the moving party and his representative in February 2011.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 1943 to February 1946.

2.	On February 18, 2011 the Board was notified by the moving party's son and executor, that the moving party died on October [redacted], 2010.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2010).


ORDER

The motion is dismissed.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



